United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2328
                                     ___________

Georgia Littrell,                      *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Equitable Life Assurance Society,      *
                                       *      [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                           Submitted: March 7, 2001
                               Filed: March 12, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Georgia Littrell appeals the District Court’s1 adverse grant of summary judgment
in her denial-of-benefits action arising under the Employment Retirement Income
Security Act. We review a grant of summary judgment de novo. DuMond v. Centex
Corp., 172 F.3d 618, 621 (8th Cir. 1999). "In reviewing a grant of summary judgment,
this Court views the record in the light most favorable to the non-moving party to
ensure there is no genuine issue of material fact and that the moving party is entitled to


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
summary judgment as a matter of law." Id. Having carefully reviewed the record and
the parties’ briefs, we affirm. Littrell has presented no legal or factual basis for
reversing the District Court’s judgment. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-